PER CURIAM.
This is a suit on a war risk insurance policy. Trial was had before the District Judge, a jury having been duly waived. The court found that the plaintiff had not established that he was totally and permanently disabled while the policy was in effect, and granted' the defendant’s motion for judgment, to which the .plaintiff excepted. This is assigned as error.
*415The plaintiff takes the position that his exception raises the question whether there was any substantial evidence from which it could be found that he was totally and permanently disabled while his policy was in effect. But this is not so. The District Court passed on the evidence and, having found against the plaintiff, granted the defendant’s motion for judgment. The question of law raised by his exception, taken under the circumstances above stated, was whether no other conclusion could be drawn from the evidence than that the plaintiff was totally and permanently disabled while his policy was in effect. That the trial court, on the evidence submitted, was bound to find in favor of the plaintiff is beyond the realm of reason. The evidence, to say the least, was conflicting, and where such is the case no question of law is presented.
No reversible error was committed at the trial.
The judgment of the District Court is affirmed.